DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter  
Claims 1-8 are allowable. 
Regarding claims 1 & 7,  OGAWA et al (US20090040834 FIG 3 & 5; [0036-0038]), A method of operating a memory device including a plurality of bit line circuits (FIG 1-2; 1 comprises memory cells M0-Mn and bit lines BLs;BLK0 unit 3 comprising BLC1-BLC..)), each bit line circuit having a sense module that includes an input node in current communication with a bit line, a bit line clamp transistor, an intermediate node, a transfer transistor and a sensing node in series((FIG 1 & 3; [0028] BL, clamp transistor BLC 317, intermediate node(node between BLC and BLX, transfer transistor BLX in series, and a sensing node between 315 and 316 connected to the SEN), wherein current flowing in the bit line e.g., node of BL; transistor BLS between the node of BL and the end node,  BLX, BLC between the end of the node and SEN node) , and an output module coupled to the sensing node to provide the read data(FIG 3-4; [0030] discloses a read bus e.g., transistor 331 for detecting the sense node SEN, and operative at latch timing e.g., sense data latch based source voltage VDD), comprising: pre-charging the input nodes, the intermediate nodes and sensing nodes of sense modules for a plurality of bit lines(FIG 4; [0031] precharging the bit lines e.g., BLC and BLX and the nodes), 
Dunga et al (US20100172187 FIG 2; [0014 & [0033]; discloses bit lines circuits with BLS, BLC and node in series and sensing node coupled to the sensing transistor 287). 
DeBrosse et al (US9852784 FIG 1; col 4, line 49 – col 5, line 5 discloses bit line clamp voltage for setting time upon enabling circuit 100.)  
Hosono et al (US20030214853 FIG 3; [0078] discloses transferring data to latch based on voltages and keeping bit line pre-charged when a voltage of Vpre-Vth). ,
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination  after pre-charging, holding the voltage on the bit line clamp transistors and the transfer transistors constant, to hold the input nodes and intermediate nodes at constant levels, while turning off pre-charge transistors; applying a word line voltage to a selected word line to discharge the sensing nodes for low threshold memory cells; turning on the pre-charge transistors in sense modules in which the corresponding sensing node falls below a discharge level in order to keep the intermediate node voltage constant and maintain the bit line clamping operation of the bit line clamp transistor; and at a predetermined time after application of the word line voltage, transferring the sensed data as a function of voltage on the sensing node to an output. Claims 2-6 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 7, none of the prior art teaches, suggests or renders obvious, either alone in combination  after pre-charging, holding the voltage on the bit line clamp transistors and the transfer transistors constant, to hold the input nodes and intermediate nodes at constant levels; lowering the gate voltages on the pre-charge transistors to a second voltage level; applying a word line voltage to a selected word line to discharge the sensing nodes for low threshold memory cells; turning on the pre-charge transistors in sense modules in which the corresponding sensing node falls more than a threshold voltage below the second voltage level in order to keep the intermediate node voltage constant and maintain the bit line clamping operation of the bit line clamp transistor; and {00806842.DOCX } Page 3 of 6Application No.: 17/107,692Attorney Docket: MXIC 2256-2 at a predetermined time after application of the word line voltage, transferring the sensed data as a function of voltage on the sensing node to an output. Claim 8 is allowed because of their dependency to the allowed base claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827